Filed pursuant to Rule 424(b)(3) File No. 333-119338 March 18, SUPPLEMENT DATED MARCH 18, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND FEBRUARY PERFORMANCE UPDATE FUND FEBRUARY 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 9.66% 12.40% $81.4M $1,471.793 Grant Park Futures Fund Class B Units 9.58% 12.23% $434.5M $1,282.474 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Long positions in the soft/agricultural commodities sector provided the largest gains for Grant Park during February after soybean, corn and wheat prices finished the month at or near record levels on concerns over the availability of grain stocks.Prices initially rose after the USDA reduced its forecasts for 2008 ending wheat inventories by 20 million bushels.The rally continued into the end of the month, fueled by reports of damage to Chinese crops and weakness in the US dollar.Coffee also rallied during the period, resulting in gains as analysts suggested that investors were purchasing soft commodities as a possible hedge against inflation. Energy prices also rose during the month, resulting in gains for the sector.Production problems out of Nigeria combined with forecasts of bitterly cold temperatures across the US pushed crude and heating oil prices higher at the onset of February; prices continued higher throughout the month on the weak US dollar and comments from Federal Reserve Chairman Ben Bernanke indicating the central bank’s willingness to implement additional rate cuts in order to combat a sluggish economy. Base and precious metals markets rallied during the month, resulting in profits.Reports that copper inventories were at their lowest levels since November spurred the red metal higher by month’s end.Platinum and palladium prices also gained.Long positions in gold reported gains after prices rose in response to a higher-than-expected reading on US consumer prices. Short positions in the US dollar advanced as the greenback weakened against its major trading partners on the Fed Chairman’s comments regarding the economy and monetary policy.The dollar continued its slide, reaching new historical lows against the euro on reports of falling US home prices, a drop in durable goods orders, weak consumer confidence data and stagnant manufacturing numbers. Prices for interest rate instruments were higher during the month, resulting in gains.The largest profits in the sector came from long positions in the Japanese Government Bond market after prices there rose in response to falling industrial production and inflation data.Talk of further rate cuts in the US benefited long positions in the Eurodollar market. Lastly, short positions in the stock index sector reported gains as global equities markets finished February at lower levels.Uncertainty as to the depth of the ongoing credit crisis, along with tepid service sector data and disappointing earnings reports out of the US and Europe, pushed stock prices lower as investors fretted over the possibility of a recession in the US. OTHER FUND NEWS IRS Schedule K-1s (Form 1065) were mailed on February 19, 2008.Investors with taxable accounts should have received their Schedule K-1.If you have a taxable account and did not receive your 2007 Schedule K-1, or if there is an error, please call our offices or email us. We are pleased to announce that your monthly Grant Park statements are now available via the Client Services link on our website at www.dearborncapital.com.If you no longer wish to receive your paper copy via regular mail you are asked to return a signed document acknowledging this which is available on our website. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.Weekly performance information is also available on our performance hotline at (312)788-2272 or (866) 516-1574 (toll free) 555 West JacksonSuite 600Chicago, IL fax800.217.7955 Performance Hotline: 866.516.1574 (Toll Free)www.dearborncapital.com GRANT PARK FUTURES FUND, LIMITED PARTNERSHIP ACCOUNT STATEMENT (PREPARED FROM BOOKS WITHOUT AUDIT) FOR THE MONTH ENDED FEBRUARY 29, 2008 Statement of Income Month (A Units) In US $ Year to Date (A Units) In US $ Month (B Units) In US $ Year to Date (B Units) In US $ Month Total In US $ Year to Date Total In US $ Trading Income (Loss): Realized Trading Income (Loss) 6,192,581 7,085,217 33,028,764 37,804,139 39,221,345 44,889,356 Change in Unrealized Income (Loss) 3,173,304 4,730,493 16,925,141 25,255,710 20,098,445 29,986,203 Brokerage Commissions (18,756 ) (38,031 ) (100,036 ) (203,152 ) (118,792 ) (241,183 ) Exchange, Clearing Fees and NFA charges (26,168 ) (51,008 ) (139,568 ) (272,455 ) (165,736 ) (323,463 ) Other Trading Costs (67,935 ) (116,181 ) (362,336 ) (620,439 ) (430,271 ) (736,620 ) Change in Accrued Commissions 7,456 6,082 39,761 32,409 47,217 38,491 Net Trading Income (Loss) 9,260,482 11,616,572 49,391,726 61,996,212 58,652,208 73,612,784 Other Income: Interest, U.S. Obligations 42,265 110,384 225,425 589,844 267,690 700,228 Interest, Other 177,304 369,243 945,671 1,972,498 1,122,975 2,341,741 Total Income (Loss) 9,480,051 12,096,199 50,562,822 64,558,554 60,042,873 76,654,753 Expenses: Incentive Fees to Trading Managers 1,799,033 2,207,451 9,595,328 11,780,263 11,394,361 13,987,714 Administrative Fees 17,567 33,190 93,697 177,273 111,264 210,463 O&O Expenses 14,054 26,552 224,872 425,456 238,926 452,008 Brokerage Expenses 425,128 803,193 2,436,117 4,609,105 2,861,245 5,412,298 Illinois Replacement Tax Total Expenses 2,255,782 3,070,386 12,350,014 16,992,097 14,605,796 20,062,483 Net Income (Loss) 7,224,269 9,025,813 38,212,808 47,566,457 45,437,077 56,592,270 Statement of Changes in Net Asset Value Beginning Balance 73,338,616 72,077,907 393,468,468 383,607,889 466,807,084 455,685,796 Additions 1,417,510 1,643,571 5,250,972 8,451,037 6,668,482 10,094,608 Net Income (Loss) 7,224,269 9,025,813 38,212,808 47,566,457 45,437,077 56,592,270 Redemptions (589,680 ) (1,356,576 ) (2,469,365 ) (5,162,500 ) (3,059,045 ) (6,519,076 ) Balance at FEBRUARY 29, 2008 81,390,715 81,390,715 434,462,883 434,462,883 515,853,598 515,853,598 Total Units Held at End of The Period 55,300.38006 338,769.31027 Net Asset Value Per Unit 1,471.793 1,282.474 Rate of Return 9.66 % 12.40 % 9.58 % 12.23 % To the best of my knowledge and belief the information contained herein is accurate and complete. DAVID KAVANAGH, PRESIDENT FOR DEARBORN CAPITAL MANAGEMENT, LLC GENERAL PARTNER OF GRANT PARK FUTURES FUND LIMITED PARTNERSHIP
